Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
The IDS of January 19, 2021 is acknowledged. 
 
Allowable Claims
Claims 1-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art found is still from Yang Kyung Ok (KR 10-1551191), submitted by Applicant in an IDS, Kyung Ok not disclosing the required second check valve mounted in the liner, the required discharge hole formed of three separation films, and flow path member with plate. Additionally, it seems that the disclosure of Yang Kung Ok overlaps with that of Yang (JP 2014-180664), Yang (JP 2014-193338), and Lee et al. (KR 2014-0146680), Lee et al. (EP 2992967), submitted in the January 19, 2021 IDS. In Applicant’s invention, the second check valve, discharge hole, and flow path member work together, allowing for control of fluid through the medication dispenser. In Yang Kyung Ok, side hole 323 (liner discharge hole) may be formed 

 Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781